DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on Non-finality
This action has been made non-final since claims 9 and 12 were indicated as allowable if rewritten in independent form in the last office action (PTMG and PEG are polyetherdiols).

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed April 25, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 11 and 14 has been withdrawn due to Applicant’s amendments in claims 11 and 14 in the Amendment filed April 25, 2022.
The 35 U.S.C. 102 rejection of the claims has been withdrawn due to Applicant’s addition of “comprising a polyetherdiol” in claim 1 in the Amendment filed April 25, 2022.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 11, 13-17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (USPN 9,512,314) in view of Lorenz (US 2010/0217211).
In regard to claims 1, 4, 6 and 11, Satou et al. teach a film (col. 17, line 40 and films taught throughout the examples from col. 24 to the end of the document) based on a block copolymer comprising at least one rigid polyamide (PA) block and at least one flexible polyether diamine block (see, for example, col. 6, line 61-col. 7, line 3, col. 3, lines 20-30 and abstract), wherein the block copolymer includes at least one carboxylic acid reacted with a polycarbodiimide (see, for example, col. 17, lines 35-48, col. 3, lines 20-30 and abstract, with the polycarbodiimide chain extender discussed at, for example, col. 17, line 7-col. 18, line 62). While Satou et al. do not explicitly teach that the carboxylic acid chains of the block copolymer are end blocked with a polycarbodiimide, one of ordinary skill in the art at the time of the filing of the application would have recognized that the polycarbodiimide in the mixtures of reactants in the formation of the block copolymer would have reacted with the carboxylic acid groups of the block copolymer, resulting in the carboxylic acid chains of the block copolymer end blocked with a polycarbodiimide (where the carboxylic acid would form a urea bond with the carbodiimide, in regard to claim 4). Satou et al. teach that the polyether polyamide is excellent in terms of toughness, flexibility and heat resistance (see, for example, col. 7, lines 1-3). The use of the polycarbodiimide chain extender prevents hydrolysis and therefore results in a tough, waterproof film (see, for example, col. 17, lines 17-48).

While Satou et al. teach that the flexible block of the block copolymer comprising at least one rigid polyamide (PA) block and at least one flexible polyether diamine block is a polyether diamine block, and not a polyetherdiol block, Lorenz teaches known block copolymers of a polyamide block and a polyether block, where the polyether block is either of polyether diamine or polyether diol, where these known block copolymers are known to have high flexiblility and and high stress resistance, especially tensile strength or tear resistance, in addition to other good physical characteristics (see, for example, abstract and throughout reference). Lorenz thereby teaches that these polyamide block copolymers of either a polyether diamine or polyether diol block have high flexibility, strength and toughness (as indicated, for example, by tear resistance). Therefore, since Satou et al. teach that the polyether polyamide is excellent in terms of toughness, flexibility and heat resistance (see, for example, col. 7, lines 1-3), Satoh et al. and Lorenz share the common goal of forming a film (in the case of Lorenz, in the form of a tubing such as a catheter or balloon, see, for example, paragraphs 0023 and 0025) of high mechanical properties of toughness and flexibility. It therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the polyether diamine of the polyether block of Satou et al. with the polyether diol block of Lorenz, since Lorenz establish that both polyether diamines and polyether diols achieve the same goal of forming a film / article having high mechanical properties of toughness and flexibility.
Examiner notes that Satou et al. and Lorenz, even though Lorenz is directed to only medical articles, are both (1) within the same field of endeavor because they are both directed to polyamide-polyether block copolymers of a rigid block of polyamide and a flexible block of polyether and (2) solve the same problem because both references are directed to forming films / articles of toughness and flexibility.

Lorenz also discloses that the polyamide polyether block copolymers of either polyether diamine or polyether diamine diol are stretchable (see, for example, paragraph 0032 and claim 80 [radially expandable is stretchable]). One of ordinary skill in the art would therefore have expected that the film taught by Satou et al. and Lorenz above is also stretchable.

While Satou et al. and Lorenz do not explicitly teach that the film is breathable, since Satou et al. and Lorenz as discussed above teach a film that has compositional characteristics that correspond to all of the claimed compositional limitations, one of ordinary skill in the art would have expected the inherent physical characteristics of the film, such as stretchability and breathability, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.
Additionally, note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

	In regard to claim 2, Satou et al. and Lorenz teach the film discussed above in regard to claim 1.
Satou et al. teach that the molecular weight of the polycarbodiimide is preferably from 100 to 40,000 g/mol (col. 18, line 53-62).
	While Satou et al. do not require that the molecular weight of the polycarbodiimide is greater than 10,000 g/mol within the 100 to 40,000 g/mol range taught by Satou et al. (col. 18, line 53-62), since Satou et al. establish that 100 to 40,000 g/mol is a suitable range for the molecular weight of the polycarbodiimide chain extender, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a molecular weight for the polycarbodiimide chain extender for any value within the range of 100 to 40,000 g/mol taught by Satou et al. for the film taught by Satou et al. and Lorenz, including 10,000 to 40,000 g/mol.

In regard to claim 3, Satou et al. teach that the weight content of the polycarbodiimide chain extender may be from 0.5 to 15 parts by mass (col. 3, lines 20-30), a range that completely encompasses the claimed range of 0.5 to 10 % by weight.
	
In regard to claim 5, While Satou et al. do not explicitly teach that the copolymer is in non-crosslinked form where its dispersity is less than 3, since Satou et al. and Lorenz teach a copolymer that has compositional characteristics that correspond to all of the claimed compositional limitations, one of ordinary skill in the art would have expected the inherent physical characteristics of the copolymer, such as dispersity, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I. 
Additionally, note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 10, Satou et al. teach that the number of carbons in the diamine of formula (1) in col. 2 may be from 4 to 20 (col. 2, lines 43-51): the options “6”, PA11 and PA12 read on the teaching of the number of carbons.

In regard to claim 13, Satou et al. teach that the molar ratio of the polyamide to the polyether blocks is preferably in the range of from 0.9 to 1.1 (col. 8, lines 17-20): one of ordinary skill in the art would have recognized that this molar ratio would translate to a weight ratio that falls within the claimed weight ratio of 0.3 to 10, and that this would apply also to the polyether diol substituted for the polyether diamine of the copolymer taught by Satou et al. and Lorenz as discussed above in regard to claim 1.

In regard to claims 14-16, Satou et al. and Lorenz teach the film discussed above in regard to claim 1.
Satou et al. teach that the block copolymer may be blended with another polymer such as a polyamide or a polyolefin, including functional polyolefins (col. 20, line 46 – col. 21, line 34, functional polyolefins taught at col. 21, lines 27-34, in regard to claims 14-16). Satou et al. teach that conventional additives may be included (col. 20, lines 39-45), and that this would apply also to the polyether diol substituted for the polyether diamine of the copolymer taught by Satou et al. and Lorenz as discussed above in regard to claim 1.
 
While Satou et al. do not teach the relative amounts of the other components (the other polymer and the additives), one of ordinary skill in the art would have recognized that the claimed ranges for the other polymer and the additives would be obvious conventional ranges for blending those components with the block copolymer of Satou et al., and that this would apply also to the polyether diol substituted for the polyether diamine of the copolymer taught by Satou et al. and Lorenz as discussed above in regard to claim 1.

In regard to claim 17, Satou et al. and Lorenz teach the film discussed above in regard to claim 1. 
Satou et al. do not explicitly teach that the film thickness may be less than 25 microns (100 microns is the example that is taught throughout the patent). However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the film taught by Satou et al. and Lorenz such that the thickness is less than 25 microns for reasons that are desirable to those of ordinary skill in the art under circumstances for which a smaller thickness is appropriate, including for economical reasons (using less material per unit area film, etc.).

In regard to claim 31, the article taught by Satou et al. and Lorenz is at least a manufacturing article, and given the combination of Satou et al. and Lorenz, a medical article.

Claims 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (USPN 9,512,314) in view of Lorenz (US 2010/0217211), and in further view of Ward et al. (USPN 10,166,373).
Satou et al. and Lorenz teach the film discussed above in regard to claim 1.
	In regard to claims 7, 9 and 12, Lorenz do not explicitly teach the particular polyether diols. 
Ward et al., however, disclose a stretchable (and therefore flexible) “elastomeric plastic” for the distal tip of a medical balloon (col. 4, lines 42-59), where the material may be a polyether block amide, where PTMG and PEG are identified as known polyether diols for a polyether block amide “elastomeric plastic” (col. 3, lines 19-40). Since Ward et al. establish that PTMG and PEG are known polyether diols for polyether block amides for flexible portions (such as the tip) of catheter films, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PTMG or PEG as polyether diol of the polyether block amide taught by Satou et al. and Lorenz teach the film discussed above in regard to claim 1.

In further regard to claim 9, Satou et al. teach that the molar ratio of the polyamide to the polyether blocks is preferably in the range of from 0.9 to 1.1 (col. 8, lines 17-20): one of ordinary skill in the art would have recognized that this molar ratio would translate to a weight ratio that falls within the claimed relative weight percentage of 45 to 75 %, and that this would apply also to the polyether diol substituted for the polyether diamine of the copolymer taught by Satou et al. and Lorenz as discussed above in regard to claim 1.

In further regard to claim 12, Satou et al. teach that the number of carbons in the diamine of formula (1) in col. 2 may be from 4 to 20 (col. 2, lines 43-51): the claimed options PA6-PEG, PA11-PEG and PA12-PEG therefore are taught by the proposed combination of Satou et al., Lorenz and Ward et al.

Claims 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (USPN 9,512,314) in view of Lorenz (US 2010/0217211), and in further view of Ritter (USPN 6,607,797).
In regard to claims 26 and 31, Satou et al. and Lorenz teach the film discussed above in regard to claim 1.
	Satou et al. do not explicitly teach that the film is adhered to textile material as recited in claim 26. 
Ritter, however, discloses an air bag (see abstract and throughout reference) where a polyether block amide polymer film is bonded to a fabric to form the air bag (col. 3, lines 26-34). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have bonded the polyether block amide polymer film taught by Satou et al. and Lorenz to a fabric in the formation of articles of manufacture (in regard to claim 31) such as air bags (which is motor vehicle equipment, in regard to claim 31), since it is known to bond polyether block amide polymer film to fabric (textile) to form articles of manufacture such as vehicle air bags, as established by Ritter.
While Ritter does not explicitly teach the peel force of the bond between the polyether block amide polymer film and the fabric, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have bonded the two components together in order to achieve the desired bond strength for the particular intended end use of the article formed, and one of ordinary skill in the art would have recognized that the claimed range of 0.5 to 50 N covers a wide range of peel strengths that would be suitable for a wide range of applications, including air bag manufacture.

In regard to claim 27, fabric (in reference to the fabric of Ritter) is a woven textile.

In regard to claim 28, the fabric of Ritter comprises synthetic fibers (see, for example, claim 3; polymeric material).

In regard to claim 29, the fabric of Ritter constitutes a layer and a fabric. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788